Name: Commission Regulation (EEC) No 2939/84 of 19 October 1984 amending Regulation (EEC) No 2395/84 concerning the reduction in the purchase price for wines referred to in Article 14b of Regulation (EEC) No 337/79 in respect of the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 84 Official Journal of the European Communities No L 277/5 COMMISSION REGULATION (EEC) No 2939/84 of 19 October 1984 amending Regulation (EEC) No 2395/84 concerning the reduction in the purchase price for wines referred to in Article 14b of Regulation (EEC) No 337/79 in respect of the 1984/85 wine-growing year The aid payable to the distiller for products distilled under one of the schemes referred to in the first subparagraph shall be calculated on the basis of the alcoholic strength of the distilled product, less a fraction corresponding to the diffe ­ rence between the actual alcoholic strength of the wine sent for distillation and the limits specified in the first subparagraph . The quantity of product which may be taken over by the intervention agency in accordance with Article 41 of Regulation (EEC) No 337/79 shall not exceed that obtained by multiplying the total quan ­ tity of wine sent for distillation by the maximum alcoholic strength specified in the first subpara ­ graph and by dividing the result by the alcoholic strength of the product sent for distillation .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 14b thereof, Whereas Commission Regulation (EEC) No 2395/84 (3) specifies the maximum actual alcoholic strength to be taken as a basis for calculating the price in the 1984/85 wine year for wine sent for distillation under one of the schemes referred to in Articles 11,15 and 41 of Regulation (EEC) No 337/79 , where the producer of the wine has increased the alcoholic strength by adding sucrose or concentrated grape must in respect of which aid has been received under Article 14 of Regulation (EEC) No 337/79 ; whereas the same maximum actual alcoholic strength should be laid down for calculating the aid for the product resulting from the distillation and the quantity of alcohol which may be taken over by the intervention agency in respect of the distillation referred to in Article 41 of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , 2. Paragraph 2 is replaced by the following : '2 . However, the alcoholic strength to be. taken as a basis for the calculations referred to in paragraph 1 shall be the alcoholic strength actually achieved in wine sent for distillation by those producers who furnish evidence to the competent authorities of the Member States that, during the wine year in which the wine sent for distillation was made, they did not increase the alcoholic strength of any part of their production :  either by the addition of concentrated grape must or rectified concentrated grape must in respect of which aid was received under Article 14 of Regulation (EEC) No 337/79 ,  or by the addition of sucrose .' HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2395/84 is hereby amended as follows : 1 . The following subparagraphs are added to para ­ graph 1 : Article 2 (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2) OJ No L 115, 1 . 5 . 1984, p . 77 . O OJ No L 224, 21 . 8 . 1984, p . 12 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 277/6 Official Journal of the European Communities 20 . 10 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1984. For the Commission Poul DALSAGER Member of the Commission